PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 _______________

                 Nos. 12-1697 & 12-2878
                   _______________

                 IN RE: GRAND JURY

   JOHN DOE 1; JOHN DOE 2; ABC CORPORATION,
                                 ABC Corp.
                 _______________

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
       (D.C. Grand Jury Action No. 2-09-gj-00006)
       District Judge: Honorable Harvey Bartle, III
                    _______________

                 Argued October 9, 2012
                   _______________

             Before: AMBRO, HARDIMAN
             and VANASKIE, Circuit Judges

            (Opinion file: December 11, 2012)

Stephen R. LaCheen, Esquire (Argued)
LaCheen Wittels & Greenberg
1429 Walnut Street, Suite 1301
Philadelphia, PA 19102-0000
Ian M. Cominsky, Esquire (Argued)
Matthew D. Lee, Esquire
Blank Rome
130 North 18th Street
One Logan Square
Philadelphia, PA 19103

      Counsel for ABC Corp.

Frank P. Cihlar, Esquire
Gregory V. Davis, Esquire
S. Robert Lyons, Esquire
Alexander P. Robbins, Esquire (Argued)
United States Department of Justice
Tax Division
950 Pennsylvania Avenue, N.W.
P.O. Box 502
Washington, DC 20044-0000

Karen L. Grigsby, Esquire
Patrick J. Murray, Esquire
Office of the United States Attorney
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106

David I. Sharfstein, Esquire
United States Department of Justice
Civil Division, Appellate Staff
601 D Street, N.W.
Washington, DC 20530-0000

      Counsel for Appellee




                              2
                    _______________

               OPINION OF THE COURT
                   _______________

AMBRO, Circuit Judge

       ABC Corp., John Doe 1, and John Doe 2 are subjects
of an ongoing grand jury investigation into an alleged
criminal tax scheme. 1 As part of that scheme, ABC Corp.,
under the direction of John Doe 1 and John Doe 2, purchased
and subsequently sold numerous companies.             These
consolidated appeals concern whether documents and
testimony relating to legal advice obtained by ABC Corp. in
connection with these transactions are shielded by the
attorney-client and work product privileges.

       When ABC Corp. objected that the Government had
improperly served a subpoena for documents on ABC Corp.,
the Government issued grand jury subpoenas for those
documents to ABC Corp.’s current outside counsel—
LaCheen, Wittels & Greenberg, LLP, and Blank Rome, LLP.
Later, it also served subpoenas for documents and testimony
on three attorneys formerly employed by ABC Corp. as in-
house counsel. In each instance, the firms and counsel
asserted attorney-client and work product privileges on ABC
Corp.’s behalf, the Government moved to enforce the
subpoenas, and ABC Corp. opposed the motion as the
purported privilege holder.


1
  We use pseudonyms to refer to the grand jury subjects to
protect the secrecy of the grand jury investigation and the
anonymity of the subjects.




                            3
       The District Court granted the Government’s motions
to enforce based in part on the crime-fraud exception, which
permits the Government to obtain access to otherwise
privileged communications and work product when they are
used in furtherance of an ongoing or future crime. Finding
that the requested communications and work product either
did not qualify as privileged or that any protection afforded
was vitiated by this exception, the Court largely rejected ABC
Corp.’s privilege claims and issued corresponding disclosure
orders—the first directed to ABC Corp., LaCheen Wittels,
and Blank Rome in March 2012 (the “March Order”), and the
second directed to the three in-house counsel in June 2012
(the “June Order”).

       ABC Corp. seeks to appeal these Orders. 2 Disclosure
orders are not normally immediately appealable final
decisions. To obtain immediate appellate review, a privilege
holder must disobey the court’s order, be held in contempt,
and then appeal the contempt order. That has not happened
here. ABC Corp. argues nonetheless that it can appeal under
an exception to the contempt rule established in Perlman v.
United States, 247 U.S. 7 (1918). Under Perlman, a privilege
holder may immediately appeal an adverse disclosure order
when the traditional contempt route is unavailable to it
because the privileged information is controlled by a
disinterested third party who is likely to disclose that
information rather than be held in contempt for the sake of an
immediate appeal.




2
 John Doe 1 and John Doe 2 also seek to appeal. Because we
conclude they lack standing to do so, see infra Part II, we
dismiss their appeals.




                              4
        We disagree that we have jurisdiction to hear ABC
Corp.’s appeal from the March Order. 3 It directs both ABC
Corp. and the law firms to produce the withheld documents.
While Blank Rome is in physical possession of them, it is
holding them at the behest of ABC Corp. If ABC Corp.
wants immediate appellate review, it can take possession of
the documents, defy the disclosure Order, and appeal any
resulting contempt sanctions. 4 Because it has not yet taken
these steps, we dismiss its appeal from the March Order for
lack of appellate jurisdiction.

       We agree, however, that we have jurisdiction to hear
ABC Corp.’s appeal from the June Order, which is directed
solely to its former in-house counsel. ABC Corp. cannot be
held in contempt of this Order because it does not direct ABC
Corp. to take or refrain from any action. And there is no
indication that ABC Corp.’s former employees are anything
but disinterested third parties unwilling to be held in contempt
to vindicate its purported privilege. We therefore reach the
merits of ABC Corp.’s appeal from the June Order.


3
  We previously issued an opinion and judgment on May 24,
2012, dismissing the appeal of the March Order for lack of
jurisdiction. Although we continue to dismiss the appeal for
lack of jurisdiction, we vacate that opinion to avoid any
confusion—particularly with respect to our dicta in that
opinion regarding a recent Supreme Court case, Mohawk
Industries, Inc. v. Carpenter, 558 U.S. 100, 130 S. Ct. 599
(2009).
4
  As we explain below, if the parties cannot agree on how to
transfer the documents, the District Court should impose a
suitable method of transfer.




                               5
       ABC Corp. alleges a series of problems with that
Order: (1) the Court applied the wrong standard of proof in
determining whether the Government made a sufficient
showing to support application of the crime-fraud exception;
(2) no matter the proof required, the Court wrongly found that
the Government satisfied its burden; (3) the Court erred in
applying the crime-fraud exception to work product generated
by the in-house counsel because there is no suggestion these
attorneys were involved in the alleged criminal scheme; and
(4) with respect to five particular documents, the Court ruled
incorrectly that they either did not qualify as privileged or
were subject to the crime-fraud exception.

        We sympathize with the difficult position of ABC
Corp.’s attorneys. They are arguing against the applicability
of the crime-fraud exception without knowledge of the
underlying evidence for that exception.          Because this
evidence would reveal aspects of the grand jury’s
investigation and thus cannot be made public, the District
Court filed its March and June Orders under seal and
provided only redacted copies to the parties. See Fed. R.
Crim. P. 6(e)(2). Though we limit our discussion to
background facts already disclosed to both parties in order to
maintain this secrecy, we have received and closely reviewed
unredacted versions of the Orders, as well as secret grand jury
information submitted ex parte by the Government. 5 On the
basis of that review, we affirm the District Court’s June
Order.


5
  Though we only have jurisdiction to hear ABC Corp.’s
appeal of the District Court’s June Order, we review the
Court’s crime-fraud findings from its March Order to the
extent they formed the basis for its June Order.




                              6
 I.      Background

      A. The Alleged Criminal Scheme
        ABC Corp., John Doe 1, and John Doe 2 are subjects
of an ongoing grand jury investigation that seeks to determine
whether they and others undertook fraudulent business
transactions in order to evade federal income taxes. ABC
Corp. is an administratively “dissolved” corporation. It was
formed in early 2004 and it ceased business operations in late
2005. John Doe 1 was the company’s President and sole
(though indirect) shareholder. John Doe 2, who was also
affiliated with the company, is his son.

        During ABC Corp.’s existence, it acquired companies
with large cash accounts, few or no tangible assets, and
considerable tax liabilities. ABC Corp. would transfer these
target companies to two limited liability companies.
According to the Government, shortly thereafter the limited
liability companies would engage in various transactions that
had the effect of fraudulently eliminating the target
companies’ tax liabilities. Having done so, John Doe 1 and
John Doe 2 would then divert the target companies’ cash
assets to themselves and their family members.

   B. The District Court’s March Order

       In December 2010, the grand jury issued a subpoena to
ABC Corp.’s former vice president of corporate acquisitions
as the company’s custodian of records. The subpoena sought
all records relating to transactions and business dealings
between ABC Corp. and specific entities, including the two
limited liability companies implicated in the alleged criminal
scheme. At some time the Government received access to, or
copies of, ABC Corp. documents from a law firm that
previously represented the company. The firm withheld




                              7
documents that ABC Corp. claimed were privileged but did
not supply the Government with a privilege log.

       ABC Corp. subsequently changed representation.
LaCheen Wittels now represents ABC Corp. and John Doe 1,
while Blank Rome represents John Doe 2. As is often the
case, the grand jury subjects have a joint-defense agreement
in place.

        Following this change in representation, the documents
that had been held by ABC Corp.’s former outside counsel
were transferred to Blank Rome. The documents were
transferred to Blank Rome rather than Lacheen Wittels
because, according to ABC Corp., LaCheen Wittels does not
have sufficient space to store the documents. After the
documents were transferred, ABC Corp. provided the
Government with a privilege log in April 2011 for the
documents it was withholding. Despite previously producing
documents and providing this privilege log, ABC Corp. for
the first time also took the position that the Government had
not effectively served the subpoena on its former vice
president.

       To address any problems arising from its alleged
service error, the Government served grand jury subpoenas on
LaCheen Wittels and Blank Rome. The subpoenas sought all
documents relating to ABC Corp. that Blank Rome received
from ABC Corp.’s former outside counsel. In response to
these subpoenas, Blank Rome produced approximately 24
boxes of documents. It continued to withhold, however, the
documents listed in the April 2011 privilege log, and ABC
Corp. provided the Government with another privilege log in
June 2011 for additional documents withheld.

       Thereafter the Government filed a motion to enforce
the subpoenas, requesting that ABC Corp., Blank Rome, and




                              8
LaCheen Wittels be required to disclose 171 of the 303
documents identified in the privilege logs. It argued that even
if the documents were otherwise entitled to protection under
the attorney-client privilege and work product doctrine, the
crime-fraud exception wipes away that protection.

       The March Order directed ABC Corp., Blank Rome,
and LaCheen Wittels to produce 167 of the 171 requested
documents. The District Court concluded that the crime-
fraud exception barred ABC Corp.’s privilege and work
product claims. It did not resolve whether the Government
had properly served ABC Corp.

        Five days later, ABC Corp., John Doe 1, John Doe 2
filed a timely notice of appeal and a motion for a stay of the
District Court’s order pending appeal. We granted the stay
and expedited the appeal. 6

       In May 2012, we issued an opinion and judgment
dismissing the appeal for lack of jurisdiction because ABC
Corp. could receive immediate appellate review by taking
possession of the documents, refusing to produce them, and
then appealing any contempt sanctions imposed by the
District Court. We left it to ABC Corp., the Government, and

6
   ABC Corp. had previously attempted another Perlman
appeal in this matter. See In re Grand Jury Matter #4, No.
11-4105 (3d Cir. Dec. 20, 2011) (dismissing summarily for
lack of jurisdiction).    According to ABC Corp., the
documents at issue in that appeal had already been turned
over to and reviewed by the Government by the time the
panel issued its order. Here, in contrast, the documents are
not in the Government’s possession and the Government has
not reviewed them.




                              9
the District Court to select a procedure for transferring the
documents from Blank Rome to ABC Corp. if it still wished
to pursue a contempt appeal.

       Shortly after our May 2012 order issued, the parties
had a conference call with Judge Bartle to discuss how to
transfer the documents from Blank Rome to ABC Corp.
Following that call, Blank Rome sent a letter to the
Government proposing two potential mechanisms for
permitting ABC Corp. to seek appellate review following a
contempt sanction: (1) Blank Rome could transfer possession
of the privileged documents to the Clerk of the Court, who
would hold the documents until ABC Corp. either decided not
to be held in contempt or until after final appellate review; or
(2) the Government could stipulate that even if the documents
remained in the physical possession of Blank Rome, they are
being held by that firm as an agent for ABC Corp. Under
either scenario, if ABC Corp. decided to refuse to comply
with the disclosure order, only it would be subject to
contempt sanctions.

        The Government, in a letter dated May 30, 2012,
rejected both of these proposals “because they provide no
avenue for a meaningful contempt sanction.” It also noted its
belief that the law firms could still be held in contempt for not
producing the documents if the parties could not come to an
agreement on how to transfer the documents.

       After we granted its motion to lift the stay in this case
on June 5, 2012, the Government sent a letter to Judge Bartle
enclosing a proposed order outlining a procedure for
transferring the documents. If entered, it would require Blank
Rome either to (1) appear in court and produce the documents
at issue to the Government or (2) appear in court and produce
documents to a representative of ABC Corp. who was willing
and authorized to (a) accept service on behalf of ABC Corp.,




                               10
(b) take custody of and maintain the transferred documents
until produced to the Government, and (c) suffer significant
contempt sanctions. The District Court was unable to act on
the proposed order, however, because we reinstated the stay
on June 6, 2012.

        ABC Corp., John Doe 1, and John Doe 2 subsequently
filed a petition for panel rehearing or rehearing en banc. We
granted the petition for a panel rehearing to revisit, in light of
the developments on remand, our holding that we lacked
jurisdiction under Perlman to hear this appeal.

    C. The District Court’s June Order

       In December 2011 grand jury subpoenas were issued
to three attorneys formerly employed by ABC Corp. as in-
house counsel. Each of the attorneys received two subpoenas,
one seeking testimony and documents from that attorney in
his or her individual capacity and one seeking documents and
testimony from him or her as a custodian of records for ABC
Corp.

      In response to these subpoenas, the attorneys withheld
45 documents and refused to testify as to certain matters on
the grounds that the information sought is shielded from
production by the attorney-client privilege and the work
product doctrine. 7 When the Government subsequently filed
a motion to enforce the subpoenas, ABC Corp., who
successfully intervened to contest the subpoena, opposed that
motion on the same grounds.


7
  One of the attorneys did not withhold any documents as
privileged because she claims not to have any documents
responsive to the subpoena.




                               11
        The June Order reaffirmed the District Court’s prior
crime-fraud ruling. The Court required the in-house counsel
to produce 11 of the 45 withheld documents, finding that they
were either not privileged at all or that any privilege was
vitiated by the crime-fraud exception. It also instructed the
attorneys to testify about transactions involving the target
companies that ABC Corp. ultimately sold to the two limited
liability companies implicated in the alleged criminal scheme.
        ABC Corp., John Doe 1, and John Doe 2 subsequently
filed a notice of appeal and the District Court granted a stay
of their order pending appeal. We consolidated the appeals of
the District Court’s March and June Orders.

    II.   Standing

       Although the Government does not challenge
Appellants’ standing, we are obliged to address it sua sponte.
FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31 (1990)
(quoting Anthony v. Council, 316 F.3d 412, 416 (3d Cir.
2003)). A person has standing to challenge a grand jury
subpoena issued to another when he has a “sufficiently
important, legally-cognizable interest[] in the materials or
testimony sought.” In re Grand Jury, 111 F.3d 1066, 1073
(3d Cir. 1997) (collecting cases). ABC Corp. has standing to
challenge the grand jury subpoenas because it claims
attorney-client and work product privileges in the documents
and testimony at issue. Id. 8 John Doe 1 and John Doe 2, in
contrast, do not hold any privilege in the sought-after
documents or testimony and have not asserted any other
interest in them. They therefore lacked standing to oppose


8
 ABC Corp. also has standing to challenge the March Order
because one of the subpoenas challenged was issued to it.




                             12
the Government’s motion to enforce the subpoenas, 9 and do
not have standing to appeal the District Court’s resulting
Orders.

III.      Jurisdiction

        The District Court had jurisdiction under 18 U.S.C.
§ 3231. Although our jurisdiction is in dispute, we have the
jurisdiction to decide that dispute. Alaka v. Att’y Gen., 456
F.3d 88, 94 n.8 (3d Cir. 2006).
       A. Finality and the Contempt Rule

        “[T]he right to a judgment from more than one court is
a matter of grace and not a necessary ingredient of justice . . .
.” Cobbledick v. United States, 309 U.S. 323, 325 (1940).
Congress has bestowed this grace by granting the courts of
appeals jurisdiction over “final decisions” of the district
courts. 28 U.S.C. § 1291. Whether a decision is “final”
depends on its effects. Marcus v. Twp. of Abington, 38 F.3d
1367, 1370 (3d Cir. 1994). “Ordinarily, a final decision will
have two effects. First, the decision will fully resolve all
claims presented to the district court. Second, after the
decision has been issued, there will be nothing further for the
district court to do.” Aluminum Co. of Am. v. Beazer East,
Inc., 124 F.3d 551, 557 (3d Cir. 1997) (citing Catlin v. United
States, 324 U.S. 229, 233 (1945)).



9
  Although the District Court permitted them to respond to the
Government’s motions to enforce, John Doe 1 and John Doe
2, unlike ABC Corp., never formally moved to intervene in
the action, and the Court did not discuss whether they had a
legally cognizable interest.




                               13
        When a district court orders a witness—whether a
party to an underlying litigation, a subject or target of a grand
jury investigation, or a complete stranger to the
proceedings—to testify or produce documents, its order
generally is not considered an immediately appealable “final
decision[]” under § 1291. See United States v. Ryan, 402
U.S. 530, 532–34 (1971); Cobbledick, 309 U.S. at 326–29;
Alexander v. United States, 201 U.S. 117, 118–22 (1906). It
is well settled that a witness who “seeks to present an
objection to a discovery order immediately to a court of
appeals must refuse compliance, be held in contempt, and
then appeal the contempt order.” Church of Scientology of
Cal. v. United States, 506 U.S. 9, 18 n.11 (1992) (citing Ryan,
402 U.S. 430); see also Cobbledick, 309 U.S. at 326–29;
Alexander, 201 U.S. at 118–22; DeMasi v. Weiss, 669 F.2d
114, 121–23 (3d Cir. 1982). A district court’s contempt order
is itself immediately appealable because it is a final judgment
imposing penalties on the willfully disobedient witness in
what is effectively a separate proceeding.

       The contempt route to an immediately appealable final
decision is a firmly established feature of federal appellate
procedure, stretching back to at least the Supreme Court’s
1906 decision in Alexander, but the decision to travel that
route must not be made lightly. The Supreme Court has

              consistently     held   that    the
              necessity for expedition in the
              administration of the criminal law
              justifies putting one who seeks to
              resist the production of desired
              information to a choice between
              compliance with a trial court’s
              order to produce prior to any
              review of that order, and
              resistance to that order with the




                               14
              concomitant possibility of an
              adjudication of contempt if his
              claims are rejected on appeal.

Ryan, 402 U.S. at 533 (citations omitted). The rule, “though
at times a harsh one, was formulated to discourage appeals in
all but the most serious cases.”           In re Grand Jury
Proceedings, 604 F.2d 798, 800 (3d Cir. 1979). Requiring a
person who objects to a disclosure order to “refuse to comply,
be subjected to sanctions in contempt, and then appeal from
the sanctions . . . [,] puts the objecting person’s sincerity to
the test by attaching a price to the demand for immediate
review.” Wilson v. O’Brien, 621 F.3d 641, 643 (7th Cir.
2010). It forces the objector to weigh carefully the likelihood
of success of its challenge to the underlying disclosure order
against the seriousness of the sanctions it would face—
whether incarceration, a hefty monetary fine, or some other
penalty—if it disobeys the order to disclose. It also forces the
objector to assess the importance it attaches to avoiding the
ordered disclosure and protecting any associated privileges.

   B. The Perlman Exception to the Contempt Rule

       In Perlman v. United States, 247 U.S. 7 (1918), the
Supreme Court carved out an exception to the rule that a
privilege holder must stand in contempt of a disclosure order
before an immediate appeal may be taken.

        Louis Perlman testified on behalf of his company in a
patent infringement suit in District Court. Id. at 8. When the
company moved to dismiss its suit without prejudice, the
District Court granted the company’s motion, but it ordered
the court clerk to impound the exhibits Perlman used during
his testimony and to maintain them under seal. Id. at 8–9.




                              15
        Soon after, the Government began a grand jury
investigation of Perlman, suspecting him of perjury during his
prior testimony. Id. at 11–12. To assist in the investigation,
the Government sought an order from the District Court
directing the court clerk to produce the exhibits Perlman used
during his testimony. Id. at 9–10. Perlman objected,
claiming that use of the exhibits as a basis for indictment
against him would be an unreasonable search and seizure and
would make him a compulsory witness against himself in
violation of the Constitution’s Fourth and Fifth Amendments.
Id. at 10, 13. The District Court rejected Perlman’s challenge
and ordered the clerk to produce the exhibits to the
Government. Id. at 10–11.

       When Perlman ultimately appealed to the Supreme
Court, which heard the case under its then-obligatory
appellate jurisdiction, the Government argued that the District
Court’s disclosure order was not appealable. Id. at 12. The
Supreme Court disagreed, saying only that

                [t]he second contention of the
                government is somewhat strange,
                that is, that the order granted upon
                its solicitation was not final as to
                Perlman but interlocutory in a
                proceeding not yet brought and
                depending upon it to be brought.
                In other words, that Perlman was
                powerless to avert the mischief of
                the order but must accept its
                incidence and seek a remedy at
                some other time and in some other
                way. We are unable to concur.

Id. at 12–13.




                                16
        Though the Perlman doctrine’s reach has not been set
precisely by the Supreme Court, it generally permits an
interlocutory appeal of a disclosure order if it is directed at a
disinterested third party lacking a sufficient stake in the
proceeding to risk contempt by refusing compliance. See
Church of Scientology, 506 U.S. at 18 n.11; United States v.
Nixon, 418 U.S. 683, 691 (1974). 10 In that circumstance, the
privilege holder is allowed to appeal immediately without
suffering contempt sanctions because the privilege holder
cannot itself disobey the disclosure order and the third party
to whom the disclosure order is directed is unlikely to do so
on its behalf. See In re Grand Jury Empanelled Aug. 14,
1979, 638 F.2d 1235, 1237 (3d Cir. 1981) (explaining that the
privilege holder in Perlman and its progeny “were not the
targets of the subpoena itself, which meant that the contempt
route for obtaining an appeal was not available to them”); In
re Grand Jury Applicants, 619 F.2d 1022, 1025 (3d Cir.
1980) (explaining that “the Alexander-Cobbledick-Ryan
[contempt] rule restricting appellate review is limited to
situations where the contempt route to a final order is
available to the appellant”); In re Grand Jury Proceedings,
604 F.2d at 800–01 (permitting Perlman appeal where the
disclosure order adverse to the attorney-client privilege was
not directed to the privilege holder); In re Air Crash at Belle
Harbor, N.Y. on Nov. 12, 2001, 490 F.3d 99, 105–06 (2d Cir.
2007); Wilson, 621 F.3d at 642–43; In re Motor Fuel

10
   For example, in Perlman the clerk of the court presumably
lacked any stake in Perlman’s grand jury proceedings to risk
contempt by refusing to comply with the subpoena. See Nat’l
Super Spuds, Inc. v. New York Mercantile Exch., 591 F.2d
174, 179 (2d Cir. 1979) (“In fact it was not only ‘unlikely’
but unimaginable.” (quoting United States v. Nixon, 418 U.S.
683, 691 (1974)).




                               17
Temperature Sales Practices Litig., 641 F.3d 470, 485–86
(10th Cir. 2011).

   C. Mohawk and its Effect on Perlman

        In addition to contempt and Perlman appeals, some
courts permitted privilege holders to take immediate appeals
of adverse privilege determinations if they could satisfy the
requirements of the collateral order doctrine. The doctrine,
first announced in Cohen v. Beneficial Industrial Loan Corp.,
337 U.S. 541 (1949), provides that there is a small class of
collateral rulings that, although they do not terminate the
litigation, are appropriately deemed final under § 1291. Id. at
545–46. “That small category includes only decisions [1] that
are conclusive, [2] that resolve important questions separate
from the merits, and [3] that are effectively unreviewable on
appeal from the final judgment in the underlying action.”
Swint v. Chambers Cnty. Comm’n, 514 U.S. 35, 45 (1995).

       In Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100,
130 S. Ct. 599 (2009), however, the Supreme Court held that
disclosure orders adverse to the attorney-client privilege do
not qualify for immediate appeal under the collateral order
doctrine. Focusing exclusively on the third requirement of
the collateral order doctrine, the Mohawk Court held that
“collateral order appeals are not necessary to ensure effective
review of orders adverse to the attorney-client privilege”
where the privilege holder is a party to the litigation because
“postjudgment appeals generally suffice to protect the rights
of litigants and assure the vitality of the attorney-client
privilege.” Mohawk, 130 S. Ct. at 606. “Appellate courts can
remedy the improper disclosure of privileged material in the
same way they remedy a host of other erroneous evidentiary
rulings: by vacating an adverse judgment and remanding for
a new trial in which the protected material and its fruits are
excluded from evidence.” Id. at 606–07.




                              18
        The Government argues that this decision narrows the
traditionally understood scope of the Perlman doctrine to
instances where effective postjudgment review is unavailable.
Deciding whether Mohawk precludes our jurisdiction in this
case—where the privilege holder, ABC Corp., is a subject of
a grand jury investigation—prompts two distinct inquiries.

       The first is whether Mohawk, which dealt with the
collateral order doctrine, applies to the Perlman rule at all.
Other courts of appeals—see Holt-Orsted v. City of Dickson,
641 F.3d 230, 236–40 (6th Cir. 2011); United States. v.
Krane, 625 F.3d 568, 572–73 (9th Cir. 2010); Wilson, 621
F.3d at 642–43—have concluded that the Supreme Court’s
reasoning in Mohawk about the effective reviewability of
disclosure orders that would break the attorney-client
privilege applies equally to Perlman so long as the privilege
holder is a party to an underlying litigation. When that is the
case, those claims can be reviewed effectively postjudgment,
making immediate appeals unnecessary.

        Assuming Mohawk narrows Perlman at all, the second
inquiry is whether this reasoning extends to prohibit Perlman
appeals from grand jury investigations. An order requiring
the disclosure of privileged materials arguably is as
effectively reviewable, absent an immediate appeal, for
subjects of a grand jury investigation as it is for parties in
civil litigation. If the grand jury’s investigation leads to an
indictment and later a conviction, we can remedy an
“improper disclosure of privileged material . . . by vacating
the adverse judgment and remanding for a new trial in which
the protected material and its fruits are excluded from
evidence.” Mohawk, 130 S. Ct. at 606–07. Of course, this
may not always be the case. A subject of a grand jury
investigation may not actually have an opportunity for post-
conviction review of a disclosure order; he may never be
indicted, the charges may be dismissed, or he may be




                              19
acquitted. The same is often true in civil litigation, however.
After an unfavorable privilege ruling, a civil litigant may
nonetheless settle, obtain summary judgment, or win a
favorable verdict, leaving the privilege broken and the
District Court’s ruling unchallenged.

        Regardless, we decline to hold that the Supreme Court
narrowed the Perlman doctrine—at least in the grand jury
context—sub silentio. See Hohn v. United States, 524 U.S.
236, 252–53 (1998) (“Our decisions remain binding
precedent until we see fit to reconsider them, regardless of
whether subsequent cases have raised doubts about their
continuing vitality.”); Rodriguez de Quijas v. Shearson/Am.
Express, Inc., 490 U.S. 477, 484 (1989) (“If a precedent of
this Court has direct application in a case, yet appears to rest
on reasons rejected in some other line of decisions, the Court
of Appeals should follow the case which directly controls,
leaving to this Court the prerogative of overruling its own
decisions.”).     Perlman himself sought to prevent the
disclosure of documents to a grand jury that was conducting
an investigation into whether he committed perjury in a patent
infringement action.        The Supreme Court has not
subsequently suggested that Perlman’s status as a grand jury
subject would today deny him immediate appellate review
and the Mohawk Court gave no clear indication that this was a
consequence of its intended holding. It did not discuss,
mention, or even cite Perlman, a fact that is not that
surprising given that the Perlman doctrine and the collateral
order doctrine recognize separate exceptions to the general
rule of finality under § 1291. See Krane, 625 F.3d at 572. 11


11
   The Mohawk Court surveyed other appellate options
available to aggrieved privilege holders, and indicated that,
when confronted with an adverse decision from the district




                              20
        The Government argues that we should nonetheless
hold that the Mohawk Court narrowed Perlman because
“Mohawk’s description of the final-judgment rule relied on . .
. precedent regarding what it means for an order to be
effectively ‘final,’ and this precedent indisputably includes
Perlman.” Government’s Br. at 26 (Aug. 31, 2012). The
Government cites Ryan for its statement that all appeals under
§ 1291—which includes both collateral order and Perlman
appeals—should be limited to “cases where denial of
immediate review would render impossible any review
whatsoever of an individual’s claims.” 402 U.S. at 533; see
also Cobbledick, 309 U.S. at 328 (noting that the “analysis of
finality” applied in Cobbledick is “illustrated” by Perlman).
In the same passage of Ryan, however, the Court described
Perlman—a case where the privilege holder was a grand jury
subject—as satisfying the finality requirement. 402 U.S. at
533.
       We cannot say that the Supreme Court has abandoned
that determination on the basis of a later case, Mohawk, that
never cites, let alone discusses, Perlman. If and when that
Court next hears a case involving the Perlman doctrine, it
may well hold that the doctrine does not allow grand jury
subjects to receive immediate appellate review of adverse
privilege determinations. And, given the need for judicial
efficiency in the criminal context, such a decision may be


court, a party in a civil proceeding can still receive an
immediate appeal via the contempt route. 130 S. Ct. at 607–
08. This may indicate that the Perlman doctrine, which can
be seen as an exception to the normal rule requiring a
privilege holder to be held in contempt to appeal
interlocutory, remains in place where the holder is a civil
litigant or grand jury subject.




                             21
justifiable. We will not, however, intrude on the Supreme
Court’s prerogative to make that determination. We therefore
conclude that the Perlman exception remains viable.

     D. Jurisdiction over Appeal from the District Court’s
        March Order
        We dismiss ABC Corp.’s appeal of the District Court’s
March Order because the contempt route remains open to it.
It is subject to a Court Order to produce the documents.
Although the documents are in the physical possession of
Blank Rome, they are ABC Corp.’s documents and are under
its legal control. 12 See In re Grand Jury, 821 F.2d 946, 951
(3d Cir. 1987) (“A party’s lack of possession or legal control
over documents requested by a subpoena is normally a valid
defense to a subpoena and justification for a motion to
quash.”); In re Marc Rich & Co., A.G., 707 F.2d 663, 667 (2d
Cir. 1983) (“The test for the production of documents is
control, not location.”). ABC Corp. is responsible for
deciding whether to produce or withhold the documents, and
could properly be held in contempt for directing the law firms
to withhold them. 13


12
  Federal Rule of Criminal Procedure 17(c) permits a court to
“quash or modify the subpoena if compliance would be
unreasonable or oppressive.” Whatever else Rule 17(c)
requires, it would not be unreasonable or oppressive to
require a witness to produce documents within his legal
control simply because those documents are in the physical
possession of another.
13
    ABC Corp. asserts that the District Court’s order
erroneously included ABC Corp. because the Government
never properly served the company with a subpoena and, in




                             22
        The situation is complicated because the Court’s Order
is also directed at ABC Corp.’s outside counsel, exposing
them to potential contempt sanctions if they do not comply
with it. 14 We recognize that production of the documents by

any event, ABC Corp. does not have custody of the
documents. This argument misses the mark. An order does
not become immediately appealable simply because a
putative appellant believes that it is, in one way or another,
wrong or improper. If ABC Corp. believes that the District
Court’s order is reversible for whatever reason—whether
because it was not preceded by proper service of a subpoena,
because it was the result of an improper crime-fraud ruling, or
for any other reason—and it wishes to present its challenge in
an immediate appeal, it must disobey the order and take the
contempt route. Until it is vacated, the District Court’s
order—not the grand jury’s subpoena—binds the company
and compels production of the documents. See Brown v.
United States, 359 U.S. 41, 49 (1959) (“A grand jury is
clothed with great independence in many areas, but it remains
an appendage of the court, powerless to perform its
investigative function without the court’s aid, because
powerless itself to compel the testimony of witnesses.”),
overruled on other grounds by Harris v. United States, 382
U.S. 162, 167 (1965).
14
   Judge Vanaskie agrees that we lack jurisdiction to review
the March Order to the extent it requires production directly
by ABC Corp. because it may obtain appellate jurisdiction by
refusing to produce the contested documents and standing in
contempt. He dissents from this section of our Opinion,
however, because he believes we have jurisdiction over the
Order to the extent it requires the law firms to produce the
documents. This approach, we believe, bifurcates the Order




                              23
the law firms, despite an instruction from ABC Corp. to
withhold them, might as a practical matter avert any need for
the Government to seek contempt sanctions against ABC
Corp. When we first heard oral argument in this case, the
Government, in an attempt to address this concern, indicated
that it would not seek contempt sanctions against the law
firms if the documents were transferred from Blank Rome to
ABC Corp.’s possession. We agreed that this course of
action would take care of our concern, and instructed ABC
Corp., the Government, and the District Court to resolve a
plan for transferring the documents.

       Unfortunately, piecemeal consensus dissolved to
dissonance. ABC Corp. and the Government were unable to
agree on a mechanism to transfer the documents. While ABC
Corp. believes it sufficient for Blank Rome to transfer the
documents generally to the possession of ABC Corp., the
Government believes any resulting contempt sanctions
against ABC Corp. in that circumstance would be
meaningless because the company is defunct. Instead, the
Government wants the documents to be transferred to a
designated representative of the company who is personally
willing to suffer significant contempt sanctions.

       According to ABC Corp., this inability to agree
indicates we were wrong that the contempt route remains


and emphasizes too technical an understanding of our
jurisdiction. Both Judge Vanaskie and we agree that ABC
Corp. legally controls the documents and may be held in
contempt for refusing to produce them. Unlike Judge
Vanaskie, however, we see the law firms’ choice whether to
follow their client’s directions or be held in contempt as a
resolvable practical problem, not a basis for our jurisdiction.




                              24
open to it. That the parties were unable to resolve this dispute
amicably, however, does not mean that the contempt route is
foreclosed. The District Court—which was previously
hamstrung due to our imposition of a stay of its March
Order—is no doubt capable of resolving this dispute for the
parties.

       We now lift the stay to free the Court to resolve this
matter. If ABC Corp. continues to want to pursue a contempt
appeal, the Court should determine an appropriate mechanism
for transferring the documents from Blank Rome to ABC
Corp. While we do not dictate what contempt sanctions the
Court imposes or how the documents are transferred, it
should effect a transfer that permits it to impose sanctions
sufficient to put ABC Corp.’s “sincerity to the test” in
determining whether to pursue the contempt route. In re
Grand Jury Proceedings, 604 F.2d at 800; see also Wilson,
621 F.3d at 643.
       This may mean, as the Government requests, that the
documents are transferred to a representative of ABC Corp.
rather than into its general possession. In the normal course,
a court can impose sanctions, including monetary fines and
incarceration, against a disobedient corporate entity or any
corporate officer responsible for the corporation’s refusal to
obey. See Carol A. Jones, 10A Fletcher Cyc. Corp. § 5069
(Thomas Reuters 2011); Reich v. Sea Sprite Boat Co., Inc., 64
F.3d 332, 334 (7th Cir. 1995); Elec. Workers Pension Trust
Fund of local Union #58 v. Gary’s Elec. Serv. Co., 340 F.3d
373, 382 (6th Cir. 2003); NLRB v. Maine Caterers, Inc., 732
F.2d 689, 691 (1st Cir. 1984). If ABC Corp., as a defunct
corporation, is nothing more than a ghost without officers or
property, these normally effective sanctions may be
meaningless. Accordingly, the Court may, in its discretion,
designate a representative of ABC Corp. to receive delivery
of the documents or require ABC Corp. to do so.




                              25
       ABC Corp. argues that “[t]here is no one who is ready,
willing, or able, under these circumstances, to receive the
documents and suffer incarceration to vindicate the privilege
rights of [ABC Corp.]” Appellants’ Br. at 32 (Aug. 17,
2012). This proves too much. Corporations act through and
are controlled by individuals. There must be some person or
persons directing ABC Corp. to assert privilege over the
withheld documents. If those person(s) are unwilling to
suffer contempt sanctions, this only points out that the
privilege holder has weighed its chances of success on appeal
against the seriousness of the sanctions it will face for
disobeying the District Court’s Order, and determined that it
is unwise to seek immediate appeal.

       We stress that if the documents are transferred
pursuant to court order (or an eleventh hour agreement
between the parties), the law firms—absent bad faith
dealings—should not be the target of any sanctions. We are
confident that the Government, consistent with its
representations to us, will not seek to hold the law firms in
contempt in that event. And no doubt the District Court
appreciates this difficult predicament. 15


15
   ABC Corp. contends that the Government’s position
ignores the seriousness of a grand jury subpoena and court
order, and that the law firms could be charged with
obstruction of justice by engaging in behavior intended to
thwart the grand jury’s investigation. See 18 U.S.C. § 1503
(obstruction of grand jury investigation). These concerns are
understandable, but, we believe, unfounded. It would not be
obstruction of justice, as the Government conceded at oral
argument, if Blank Rome transfers the documents to ABC
Corp.—after giving the Government and the District Court
sufficient notice of the time, place, and other circumstances of




                              26
        ABC Corp. cautions that refusing to hear this appeal
would “essentially destroy[] the Perlman doctrine” because
“Perlman can now be defeated if the government or another
litigant simply names the privilege holder in the motion to
compel and includes the privilege holder in the compulsion
order, even where the privilege holder is not in possession of
the subpoenaed documents.” Appellants’ Br. at 36. This
concern is overstated. Our reasoning would only prevent an
appeal where a privilege holder subject to a disclosure order
retains legal control of the documents that are in the physical
possession of another and the Government has agreed that the
documents can be transferred to the privilege holder without
the transferor risking contempt. 16 Although the Government
may be wise in the future to avoid these complications by
issuing a subpoena only to the privilege holder, the contempt

the transfer—so that the company can go down the well-
established path of disobeying a disclosure order, suffering
contempt, and then appealing any contempt sanctions. Of
course, this is not a license for Blank Rome to send the
documents out of the jurisdiction or to act with bad faith in
any way when transferring the documents to ABC Corp.
16
   Several courts of appeals permit Perlman appeals where the
disclosure order is directed solely at the privilege holder’s
attorney. In re Grand Jury Subpoenas, 123 F.3d 695, 698-
700 (1st Cir. 1997) (collecting cases). These cases are
properly distinguished because their disclosure orders were
not also directed at the privilege holder, making it effectively
impossible for the holder to be held in contempt. These cases
often concern as well the production of subpoenaed
documents (e.g., law firm records) that are legally controlled
by the firm rather than the client. See, e.g., In re Klein, 776
F.2d 628 (7th Cir. 1985).




                              27
route remains open in this instance and there is no need for us
to allow a Perlman appeal.

   E. Jurisdiction over Appeal from the District Court’s June
      Order

       We do, however, have jurisdiction to hear ABC
Corp.’s appeal of the District Court’s June Order. The
contempt route is not open to ABC Corp. because the
subpoena and subsequent Order were directed solely at the
three former ABC Corp. in-house attorneys. There is also no
basis to believe that these former employees are anything but
disinterested third parties who are unlikely to stand in
contempt to vindicate ABC Corp.’s alleged privilege.
Recognizing these facts, the Government does not argue that
the contempt route remains open to ABC Corp., relying
instead on its argument that Mohawk precludes a privilege
holder who is a grand jury subject from appealing under
Perlman. As explained above, we decline to hold that
Mohawk so narrows Perlman. Accordingly, we reach the
merits of this appeal with one exception.

       In its June Order, the District Court rejected ABC
Corp.’s request to issue an order requiring the Government to
allow ABC Corp. to preview the questions that the
Government intended to ask the in-house counsel before the
grand jury. ABC Corp. does not argue that the District
Court’s refusal to allow it to preview these questions—a
ruling based primarily on the Court’s determination that there
was no compelling necessity to justify breaking the seal of
secrecy normally afforded to grand jury investigations—is
independently appealable prior to a final decision on the
merits. Instead, it asks us to consider this ruling in the course
of deciding its substantive privilege claims on the theory that
its inability to preview the questions prevented it from
effectively defending its privileges.




                               28
       ABC Corp. has not cited, and we have not found, any
case where we have considered this sort of ancillary due
process issue in the course of hearing substantive privilege
claims on a Perlman appeal. We have, to be sure, previously
considered other procedural issues—such as whether a district
court erred in refusing to order the Government to disclose its
ex parte affidavit supporting application of the crime-fraud
exception, In re Grand Jury Subpoena, 223 F.3d 213, 219 (3d
Cir. 2000), and whether a district court erred in holding a
hearing ex parte to determine the reasonableness of a
subpoena, In re Grand Jury, 103 F.3d 1140, 144–45 (3d Cir.
1997)—in the course of deciding a Perlman appeal. These
procedural questions, however, were closely tied to the
substantive issues raised on appeal. They concerned the
disclosure of evidence underlying the challenged district court
ruling or the method employed to test the sufficiency of that
evidence. The question presented here—whether ABC
Corp.’s defense of its privilege was hindered by being denied
the opportunity to preview grand jury questions—is
significantly more tangential to the substantive privilege
issues resolved by the District Court. 17

17
   To the extent ABC Corp. is arguing that the District Court
erred in choosing not to evaluate ABC Corp.’s privilege
claims on a question-by-question basis—an issue over which
we would have jurisdiction because it goes to the District
Court’s reasoning in evaluating the challenged privilege
ruling—we are unconvinced that the Court erred. It engaged
in a detailed analysis of the crime-fraud exception and
whether it applied to the witnesses’ testimony. Although
courts often analyze privilege issues on a question-by-
question basis, there is no support for ABC Corp.’s
suggestion that the Court’s analysis was somehow deficient
solely because it chose not to do so.




                              29
        As the Supreme Court reiterated in Mohawk, Congress
has shown a preference that the appealability of decisions
under § 1291 be determined through the rulemaking process
rather than through court decision. Mohawk, 130 S. Ct. at
609 “Specifically, Congress in 1990 amended the Rules
Enabling Act to authorize th[e] [Supreme] Court to adopt
rules defin[ing] when a ruling of a district court is final for
the purposes of appeal under section 1291. . . . These
provisions . . . warrant the Judiciary’s full respect.” Id.
(alteration omitted) (quotation marks and citations omitted).

        Because we derive our jurisdiction from Congress’s
exercise of its authority to “ordain and establish” inferior
courts, U.S. Const., Art. III, § 1, we are obliged to defer to
Congress in this context. In addition, declining to expand our
jurisdiction through court decision reflects an understanding
of our institutional limitations in accurately predicting the
effect that jurisdictional rules will have on judicial
economy—an interest that is particularly important in the
grand jury context. For these reasons, we decline to exercise
jurisdiction over this ancillary procedural issue.

IV.      Merits

      A. Crime-Fraud Exception: Quantum of Proof

       “Though they both operate to protect information from
discovery, the work-product doctrine and the attorney-client
privilege serve different purposes.” In re Chevron Corp., 633
F.3d 153, 164 (3d Cir. 2011). The attorney-client privilege
protects from disclosure confidential communications made
between attorneys and clients for the purpose of obtaining or
providing legal assistance to the client. In re Teleglobe
Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007); accord
Restatement (Third) of the Law Governing Lawyers § 68
(2000). Although such communications may be both relevant




                              30
and highly probative of the truth, we shield them from
production in order “to encourage full and frank
communication between attorneys and their clients and
thereby promote broader public interests in the observance of
law and administration of justice.” Upjohn Co. v. United
States, 449 U.S. 383, 389 (1981).

        The work product doctrine, in contrast, “promotes the
adversary system by enabling attorneys to prepare cases
without fear that their work product will be used against their
clients.” In re Chevron Corp., 633 F.3d at 164 (quotation
marks and citation omitted). It “protects from discovery
materials prepared or collected by an attorney ‘in the course
of preparation for possible litigation.’” In re Grand Jury
Investigation, 599 F.2d 1224, 1228 (3d Cir. 1979) (quoting
Hickman v. Taylor, 329 U.S. 495, 505 (1947)).

        Despite their importance, the protections afforded by
the attorney-client privilege and the work product doctrine are
not absolute. The Supreme Court has explained that the
crime-fraud exception is one limit on the scope of the
protection afforded by the attorney-client privilege.

             The attorney-client privilege must
             necessarily       protect      the
             confidences of wrongdoers, but
             the reason for that protection—the
             centrality of open client and
             attorney communication to the
             proper functioning of          our
             adversary system of justice—
             ceases to operate at a certain
             point, namely, where the desired
             advice refers not to prior
             wrongdoing, but to future
             wrongdoing.




                              31
United States v. Zolin, 491 U.S. 554, 562–63 (1989)
(quotation marks, alterations, and citations omitted). We
have held that this exception also applies to the work product
doctrine. “The work product privilege is perverted if it is
used to further illegal activities as is the attorney-client
privilege, and there are no overpowering considerations in
either situation that would justify the shielding of evidence
that aids continuing or future criminal activity.” In re Grand
Jury Proceedings, 604 F.2d 798, 802 (3d Cir. 1979).

        To circumvent these privileges under the crime-fraud
exception, the party seeking to overcome the privilege—in
this case, the Government—“must make a prima facie
showing that (1) the client was committing or intending to
commit a fraud or crime, and (2) the attorney-client
communications were in furtherance of that alleged crime or
fraud.” In re Grand Jury Subpoena, 223 F.3d at 217
(citations omitted). The “prima facie” standard is drawn from
the Supreme Court’s decision in Clark v. United States, 289
U.S. 1 (1933).

             There are early cases apparently
             to the effect that a mere charge of
             illegality, not supported by any
             evidence, will set the confidences
             free. But this conception of the
             privilege is without support in
             later rulings. It is obvious that it
             would be absurd to say that the
             privilege could be got rid of
             merely by making a charge of
             fraud. To drive the privilege
             away, there must be something to
             give colour to the charge; there
             must be prima facie evidence that
             it has some foundation in fact.




                             32
              When that evidence is supplied,
              the seal of secrecy is broken.

Id. at 15 (quotation marks and citations omitted).

       While there is general agreement on these precepts,
courts of appeals are divided as to the appropriate quantum of
proof necessary to make a prima facie showing. This is not
surprising. “‘Prima facie’ is among the most rubbery of all
legal phrases; it usually means little more than a showing of
whatever is required to permit some inferential leap sufficient
to reach a particular outcome.”           In re Grand Jury
Proceedings, 417 F.3d 18, 22–23 (1st Cir. 2005) (citing
Black’s Law Dictionary 1228 (8th ed. 2004); McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).

        When the Supreme Court last addressed the crime-
fraud exception, it did little to clarify the necessary
evidentiary showing. Because it is difficult to determine
whether a document contains communications used in
furtherance of a crime or fraud, courts sometimes review the
allegedly privileged materials in camera to decide whether
the crime-fraud exception applies to preclude the privilege.
The Supreme Court affirmed the permissibility of that
practice in Zolin so long as there is independent evidence
“sufficient to support a reasonable belief that in camera
review may yield evidence that establishes the exception’s
applicability.” 491 U.S. at 574–75. The Court indicated that
this is a “lesser evidentiary showing” than is “required
ultimately to overcome the privilege,” id. at 572, but declined
to address the amount of proof that is ultimately required, id.
at 563.
       Courts of appeals have articulated the proper measure
of proof in different ways. Some require there to be probable
cause or a reasonable basis to suspect or believe that the client




                               33
was committing or intending to commit a crime or fraud and
that the attorney-client communications were used in
furtherance of the alleged crime or fraud. See In re Grand
Jury Proceedings, 417 F.3d at 23 & n.4; United States v.
Jacobs, 117 F.3d 82, 87 (2d Cir. 1997); United States v.
Collis, 128 F.3d 313, 321 (6th Cir. 1997); In re Grand Jury
Proceedings, 87 F.3d 377, 381 (9th Cir. 1996). Other courts
call for evidence sufficient to compel the party asserting the
privilege to come forward with an explanation for the
evidence offered against the privilege. See United States v.
Boender, 649 F.3d 650, 655–56 (7th Cir. 2011); In re Grand
Jury Subpoena, 419 F.3d 329, 336 (5th Cir. 2005). Still other
courts demand a showing of evidence that, if believed by a
trier of fact, would establish that some violation was ongoing
or about to be committed and that the attorney-client
communications were used in furtherance of that scheme.
See In re Grand Jury, 475 F.3d 1299, 1305 (D.C. Cir. 2007);
In re Grand Jury Proceedings #5 Empanelled January 28,
2004, 401 F.3d 247, 251 (4th Cir. 2005); In re Grand Jury
Investigation, 842 F.2d 1223, 1226–27 (11th Cir. 1987).

         Our own statement of the proof necessary to apply the
crime-fraud exception is not particularly helpful. We have
consistently expressed the amount of proof required as
follows: “A ‘prima facie showing’ requires presentation of
‘evidence which, if believed by the fact-finder, would be
sufficient to support a finding that the elements of the crime-
fraud exception were met.’” In re Grand Jury Subpoena, 223
F.3d at 217 (quoting Haines v. Liggett Grp. Inc., 975 F.2d 81,
95–96 (3d Cir. 1992)). This begs the quantum-of-proof
question because it does not quantify what evidence is
sufficient. For example, does the trier of fact have to find that
there is probable cause to believe a crime or fraud occurred or
that it is more likely than not a crime or fraud occurred?




                               34
        The question of what proof we require to overcome
evidentiary privileges arises in this appeal. Although the
District Court cited our traditional “sufficient to support”
language, it also concluded that the Government had met its
burden by establishing that there was a “reasonable basis to
suspect” that ABC Corp. had committed a crime or fraud.
ABC Corp. urges us to disavow this “reasonable basis to
suspect” language, which it asserts reflects a far less stringent
standard than our own “sufficient to support” test, and to
remand this matter to the District Court so that it can analyze
whether the Government met its burden under the appropriate
standard. 18

        We have never held, however, that our crime-fraud
standard was significantly more demanding than the standards
set out by other courts of appeals. To the contrary, we have
cited    approvingly      the   Seventh      Circuit   Court’s
pronouncements that a party opposing the privilege meets its
burden by introducing evidence sufficient to require the party
asserting the privilege to come forward with an explanation,
In re Impounded, 241 F.3d at 317 (citing In re Feldberg, 862
F.2d 622, 626 (7th Cir. 1988)), and that “prima facie evidence
cannot mean ‘enough to support a verdict in favor of the
person making the claim,’” In re Grand Jury Investigation,
445 F.3d 266, 275 (3d Cir. 2006) (quoting In re Feldberg,
862 F.2d at 624). We have also stressed that “[t]he burden is
not a particularly heavy one,” and that “demonstrating a
reasonable basis to suspect the perpetration of a crime, if
based on adequate evidence, satisfies the first prong of the
crime-fraud exception.” Id. at 274-75; see also Haines, 975
F.2d at 95 (approving the District Court’s determination that
18
  We review legal conclusions—such as the amount of proof
required to apply the crime-fraud exception—de novo. In re
Impounded, 241 F.3d 308, 312 (3d Cir. 2001).




                               35
the “probable cause” formulation and the “sufficient to
support” standard “amount to the same basic proposition”).

       Today, we clarify that our precedent is properly
captured by the reasonable basis standard. The attorney-
client privilege, work product doctrine, and crime-fraud
exception are all compromises based on policy
determinations. Although it is difficult to predict whether a
particular standard of proof will strike the appropriate balance
between these competing policy concerns, we believe, as do
other circuit courts, that the reasonable basis standard affords
sufficient predictability for attorneys and clients without
providing undue protection to those that seek to abuse the
privileges afforded to them. This is also the standard that we
believe is closest to the Supreme Court’s pronouncement that,
for the crime-fraud exception to apply, “there must be
something to give colour to the charge” that the attorney-
client communication was used in furtherance of a crime or
fraud. Clark, 289 U.S. at 15.

       Where there is a reasonable basis to suspect that the
privilege holder was committing or intending to commit a
crime or fraud and that the attorney-client communications or
attorney work product were used in furtherance of the alleged
crime or fraud, this is enough to break the privilege. The
reasonable basis standard “is intended to be reasonably
demanding; neither speculation nor evidence that shows only
a distant likelihood of corruption is enough.” In re Grand
Jury Proceedings, 417 F.3d at 23. At the same time, the party
opposing the privilege is not required to introduce evidence
sufficient to support a verdict of crime or fraud or even to
show that it is more likely than not that the crime or fraud
occurred. See id. at 22; In re Grand Jury Investigation, 445
F.3d at 274–75. The reasonable basis standard is one with
which courts are familiar, and we are confident that they will




                              36
be able to apply it consistently to achieve the policy
objectives of the privileges and the crime-fraud exception.

       Perhaps recognizing that our precedent is amenable to
the reasonable basis standard articulated by the District Court,
ABC Corp. asks us to “modify the standard to establish
crime-fraud by requiring the government to demonstrate by a
preponderance of the evidence that the privilege has been
employed to commit a crime or fraud.” Appellants’ Br. at 60.

        The Supreme Court’s decision in Bourjaily v. United
States, 483 U.S. 171 (1987), provides some support for use of
the preponderance-of-the-evidence standard. Federal Rule of
Evidence 104(a) requires courts to “decide any preliminary
question about whether a witness is qualified, a privilege
exists, or evidence is admissible.” In Bourjaily, the Supreme
Court held that factual predicates needed to determine the
admissibility of hearsay evidence under Rule 801(d)(2)(E)
must be established by a preponderance of the evidence. 19
See 483 U.S. at 175–76. Because Rule 104(a) also applies to
preliminary factual determinations underlying application of
the crime-fraud exception, see Zolin, 491 U.S. at 565, it could
be inferred that the same preponderance standard applies to
these determinations.

      Bourjaily, however, does not dictate that we apply a
preponderance-of-the-evidence standard in our case. The
Supreme Court there was not interpreting the language of
19
   When Bourjaily was decided, Rule 104(a) provided in
pertinent part: “Preliminary questions concerning the
qualification of a person to be a witness, the existence of a
privilege, or the admissibility of evidence shall be determined
by the court. . . .” The Rule was amended as part of the
restyling of the Federal Rules of Evidence in 2011.




                              37
Rule 104(a) or any other provision of the Federal Rules of
Evidence. Instead, because “[t]he Federal Rules . . . nowhere
define the standard of proof the court must observe in
resolving these questions,” the Supreme Court was “guided
by [its] prior decisions regarding admissibility determinations
that hinge on preliminary factual questions.” Bourjaily, 483
U.S. at 175. We are guided by the same inquiry here.

        Neither our own nor Supreme Court precedent
suggests that a preponderance-of-the-evidence standard is
necessary to protect the policy concerns underlying the crime-
fraud exception. To the contrary, we have found that these
policy concerns, which differ from those attending
evidentiary admissibility, are appropriately protected by a
lower standard. This is particularly true in the grand jury
context, where the need for speed, simplicity, and secrecy
weighs against imposing a crime-fraud standard that would
require adversarial hearings or the careful balancing of
conflicting evidence. 20 See In re Impounded, 241 F.3d at 313
(“‘Any holding that would saddle a grand jury with minitrials
and preliminary showings would assuredly impede its
investigation and frustrate the public’s interest in the fair and

20
    The Ninth Circuit has held that the preliminary factual
determinations necessary for application of the crime-fraud
exception should be determined by a preponderance of the
evidence in the civil litigation context. See In re Napster, Inc.
Copyright Litig., 479 F.3d 1078, 1094–95 (9th Cir. 2007),
abrogated on other grounds by Mohawk, 558 U.S. 100, 130
S. Ct. 599 (2009). But that Court made clear that it would
continue to apply its “reasonable cause” standard to grand
jury investigations. Id. at 1094. We suggest here no view as
to whether a higher standard should be applied in the civil
litigation context.




                               38
expeditious administration of the criminal laws.’” (quoting
United States v. Dionisio, 410 U.S. 1, 17 (1973)); In re
Napster, 479 F.3d at 1094-95 (“[C]ourts of appeal have noted
that the need for speed and simplicity at the grand jury stage
weighs against a crime-fraud standard that requires courts to
hear testimony or to determine facts from conflicting
evidence before making a crime-fraud determination.”
(quotation marks and citations omitted)). Accordingly, we do
not adopt a preponderance-of-the-evidence test as the proof
necessary to apply the crime-fraud exception.

     B. Crime-Fraud Exception: Satisfaction of Government’s
        Burden

        ABC Corp. asserts that, regardless of the proof
required, the District Court erred in determining that the
Government satisfied its burden. As just discussed, a party
seeking to apply the crime-fraud exception must demonstrate
that there is a reasonable basis to suspect (1) that the privilege
holder was committing or intending to commit a crime or
fraud, and (2) that the attorney-client communication or
attorney work product was used in furtherance of that alleged
crime or fraud. We review the District Court’s decision that
“there is sufficient evidence of a crime or fraud to waive the
attorney-client privilege” for “abuse of discretion.” In re
Impounded, 241 F.3d at 318 (citations omitted). We review
factual determinations underlying that decision for clear error.
Id. at 312. 21


21
   ABC Corp. requests that we change our standard of review
to de novo for all factual issues underlying application of the
attorney-client privilege, work product doctrine, and crime-
fraud exception. As the Government points out, and ABC
Corp. accepts in its Reply Brief, we are bound by our own




                               39
       1. Commission of a Crime or Fraud

       The District Court found that the evidence submitted
ex parte by the Government provided a reasonable basis to
suspect that ABC Corp. willfully evaded paying federal
income taxes in violation of 26 U.S.C. § 7201 and engaged in
a conspiracy to defraud the United States of federal income
taxes in violation of 18 U.S.C. § 371. 22 This scheme, which



precedent unless it has been overruled by Supreme Court
decision or we are sitting en banc. In re Lemington Home for
the Aged, 659 F.3d 282, 294 n.6 (3d Cir. 2011). Moreover,
we voice no opinion on whether the standard of review
should be changed.
22
   Under 26 U.S.C. § 7201, “[a]ny person who willfully
attempts in any manner to evade or defeat any tax imposed by
this title or the payment thereof shall . . . be guilty of a
felony.” To establish a violation of § 7201, the government
must prove “(1) willfulness, (2) the existence of a tax
deficiency, and (3) an affirmative act constituting an evasion
or attempted evasion of the tax.” United States v. Hecht, 638
F.2d 651, 659 (3d Cir. 1981) (Weis, J., dissenting) (citing
Sansone v. United States, 380 U.S. 343, 351 (1965)). Under
18 U.S.C. § 371, “[i]f two or more persons conspire to . . .
defraud the United States . . . and one or more of such persons
do any act to effect the object of the conspiracy, each shall be
fined . . . or imprisoned . . . or both.” In order to prove a
conspiracy to defraud the United States, the evidence must
establish “(1) an agreement to defraud the United States, (2)
an overt act by one of the conspirators in furtherance of that
objective, and (3) any conspirator’s commission of at least
one overt act in furtherance of the conspiracy.” United States




                              40
occurred between 2004 and 2006, unfolded in two phases. In
the acquisition phase, ABC Corp. acquired the stock of
closely held companies. The target companies generally had
large cash accounts, few or no tangible assets, and
considerable tax liabilities. In the disposition phase, ABC
Corp. would remove significant amounts of the target
companies’ cash assets, transfer the stock of the target
companies to two limited liability companies, and engage in
various transactions that had the effect, it is alleged, of
fraudulently eliminating the target companies’ tax liability.
Having done so, John Doe 1 and John Doe 2 would then
divert the target companies’ cash assets to themselves and
their family members.

       Our discussion of the District Court’s findings is
necessarily abridged because of the secrecy of grand jury
proceedings. As noted, we received unredacted versions of
the District Court’s March and June Orders and ex parte
submissions from the Government. Having reviewed these
materials, we cannot say that the District Court’s detailed
factual findings constituted clear error or that it abused its
discretion in determining that there was a reasonable basis to
suspect that ABC Corp. was engaged in a criminal scheme. 23



v. McKee, 506 F.3d 225, 238 (3d Cir. 2007) (citing United
States v. Rankin, 870 F.2d 109, 113 (3d Cir. 1989)).
23
   ABC Corp. argues that the District Court erred in declining
to hold a hearing and in refusing to require the Government to
disclose some or all of its ex parte submissions to ABC Corp.
Because grand juries are investigative rather than adversarial
bodies, and because of the need for secrecy, we have
generally held that district courts have considerable discretion
to select among “various avenues of inquiry” in the grand




                              41
       ABC Corp. cites four recent decisions of the United
States Tax Court in support of its assertion that the District
Court mistakenly found that the Government satisfied its
burden in establishing that ABC Corp. committed a crime or
fraud. See Slone v. Comm’r, 103 T.C.M. (CCH) 1265 (2012);
Frank Sawyer Trust v. Comm’r, 102 T.C.M. (CCH) 623
(2011); Starnes v. Comm’r, 101 T.C.M. (CCH) 1283 (2011),

jury context. In re Grand Jury Subpoena, 223 F.3d at 219;
see also id. (“We today join the ranks of our sister circuits in
holding that it is within the district courts’ discretion, and not
violative of due process, to rely on an ex parte government
affidavit to determine that the crime-fraud exception applies
and thus compel a target-client’s subpoenaed attorney to
testify before the grand jury.”); In re Grand Jury Empaneling
of Special Grand Jury, 171 F.3d 826, 833-34 (3d Cir. 1999)
(“Neither Supreme Court precedent nor our prior decisions
require that a hearing be held whenever a subpoena is
challenged on reasonableness grounds. Indeed, this court has
specifically rejected any such suggestion, leaving the decision
to hold a hearing to the district court’s discretion.”). The
District Court refused to require the Government to disclose
its ex parte submissions because they contained secret grand
jury information and declined to hold a hearing because the
Court did not think it would be useful given the parties’
divergent access to the relevant evidence. Instead, it granted
ABC Corp. access to redacted versions of the Government’s
briefing, provided ABC Corp. with the opportunity to make
its own submissions, and conducted a careful and probing in
camera review of the parties’ evidentiary submissions. We
cannot say that the Court abused its discretion, or denied
ABC Corp. due process, in determining the applicability of
the crime-fraud exception on this basis.




                               42
aff’d, 680 F.3d 417 (4th Cir. 2012); Griffin v. Comm’r, 101
T.C.M. (CCH) 1274 (2011). In each of these cases, the Tax
Court held that company shareholders were not liable for tax
deficiencies incurred by their respective companies after they
were sold to third parties. ABC Corp. argues that it is in the
same position as the selling shareholders in Slone, Frank
Sawyer Trust, Starnes, and Griffin, and thus cannot be
responsible for the allegedly fraudulent transactions that
occurred after it sold the target companies.

       We do not agree that these decisions preclude
application of the crime-fraud exception. As an initial matter,
the District Court and the Tax Court applied different
statutory provisions in distinct contexts.         The latter
determined whether the shareholders could be held liable as
transferees under 26 U.S.C. § 6901—which requires
application of substantive state law—for tax deficiencies
incurred after the sale of the relevant company. The District
Court, in contrast, analyzed whether there was a reasonable
basis to suspect that ABC Corp. willfully evaded paying
federal income taxes in violation of 26 U.S.C. § 7201 and
engaged in a conspiracy to defraud the United States of
federal income taxes in violation of 18 U.S.C. § 371.

       In addition, the Tax Court’s decisions depended on
fact-specific analyses—which included detailed reviews of
the transactions at issue, the roles of the shareholders, and
their knowledge of the fraudulent transactions. We are
limited in our ability to discuss the facts of the alleged
criminal scheme that the grand jury is investigating. But it
will not disclose too much for us to say that the Government’s
submissions provide sufficient support for the inference that
ABC Corp. played a considerably different role in the alleged
criminal scheme than the shareholders in Slone, Frank
Sawyer Trust,       Starnes, and Griffin played in those
transactions.




                              43
       2. Use of Attorney Advice in Furtherance of the
          Crime or Fraud

       On the basis of its crime-fraud finding, the District
Court ordered the three in-house counsel to answer all
questions concerning transactions involving companies that
ABC Corp. purchased and subsequently transferred to the two
limited liability companies implicated in the alleged criminal
scheme. 24 Although the fraudulent tax transactions took
place in the disposition phase, the District Court determined
that the acquisition phase was also an essential component of
the alleged criminal scheme. The alleged purpose of the
criminal enterprise was to divert large sums of money to John
Doe 1, John Doe 2, and their relatives. Acquiring cash-rich
targets with large tax liabilities was therefore a necessary
precursor to achieving that objective. Accordingly, the
District Court ordered the in-house counsel to answer
questions regarding all phases of the transactions.

       We do not think that the District Court’s factual
findings were clear error or that it abused its discretion in
determining that there is a reasonable basis to suspect that
ABC Corp. used the legal advice it obtained in connection
with these transactions to further its criminal scheme. For the
crime-fraud exception to apply, the attorney does not have to
be implicated in the crime or fraud or even have knowledge
of the alleged criminal or fraudulent scheme. In re Grand
Jury Investigation, 445 F.3d at 279 n.4. All that is necessary
is that the client misuse or intend to misuse the attorney’s
24
   The District Court also determined that the crime-fraud
exception vitiated any privilege ABC Corp. had over a 2004
opinion letter that ABC Corp. obtained from outside counsel.
The District Court’s ruling with respect to this document is
addressed below. See infra Part IV.D.1.




                              44
advice in furtherance of an improper purpose. Id. at 279–80.
When this occurs, the purpose of the privilege, to promote the
fair administration of justice, has been undermined and the
privilege no longer applies. Id.

        The District Court found that there is a reasonable
basis to suspect that ABC Corp. was engaged in a large-scale
criminal scheme that consisted of multiple phases. Although
ABC Corp. suggests that there is no evidence implicating its
former in-house counsel in the allegedly fraudulent
transactions that occurred in the disposition phase of the
scheme, because it is the criminal intent of the client and not
its attorneys that matters, it is irrelevant whether the in-house
counsel were only engaged in the scheme’s initial phases. If
the acquisition phase was a critical component of the criminal
enterprise (as the District Court found), any legal advice that
ABC Corp. obtained to further those acquisitions was used
for an improper purpose and is not entitled to any protection
otherwise afforded by the attorney-client privilege or work
product doctrine.

        In an effort to undermine the District Court’s rulings,
ABC Corp. asserts that it presented evidence to the District
Court demonstrating that the in-house counsel’s legal services
were not used in furtherance of any crime or fraud.
Specifically, ABC Corp. points to sworn declarations of one
of the in-house counsel and John Doe 1 purportedly
“demonstrat[ing] that there were no circumstances where
[ABC Corp.] consulted an attorney and then engaged in a
course of action that was fraudulent or criminal.” Appellants’
Br. at 65.
       These declarations do not alter our conclusion that the
District Court did not commit reversible error. Although the
in-house counsel testified that he provided a variety of legal
services for ABC Corp. in connection with its acquisition of




                               45
closely held corporations, he did not indicate one way or the
other whether he believed these transactions were part of a
larger criminal scheme. In any event, even if he were entirely
ignorant of such a scheme, this would not put the crime-fraud
exception out of play.

       The declaration of John Doe 1 is equally unpersuasive.
He testified that, to the best of his knowledge, information,
and belief, ABC Corp. never sought advice from an attorney
that was then used to commit a crime or a fraud. While this
evidence is not necessarily irrelevant, the District Court was
hardly required to credit this bald statement of innocence
from a grand jury subject or to determine that it outweighed
the substantial evidence submitted by the Government.

   C. Application of Crime-Fraud Exception to the Work
      Product Doctrine

       ABC Corp. asserts that even if the District Court was
correct in applying the crime-fraud exception to strip the
protection conferred by the attorney-client privilege, the
exception does not affect the cover conferred by the work
product doctrine because there is no evidence that the
attorneys knew of the alleged criminal scheme.

        We have left open the possibility that “there may be
circumstances in which [an] attorney, without knowledge of
his client’s illegal activity, might . . . properly claim and
prevail in asserting a work product privilege” even when his
client cannot. In re Grand Jury Proceedings, 604 F.2d at 802
n.5. Because the work product doctrine protects the interests
of attorneys separately from the interests of clients, there is at
least some basis for the proposition that an innocent attorney
should be able to prevent disclosure of work product that his
client used to further a crime or fraud. Accordingly, other
courts of appeals have afforded attorneys this protection in




                               46
appropriate circumstances. See, e.g., In re Green Grand Jury
Proceedings, 492 F.3d 976, 980 (8th Cir. 2007); In re Grand
Jury Proceedings #5, 401 F.3d at 252–53.

       We continue, however, to leave for another day
whether we should join these courts. None of the in-house
counsel has appealed the District Court’s June Order. Indeed,
the in-house counsel would likely need to disobey that Order
for us to have jurisdiction over their purported work product
claims. In the absence of their doing so, we cannot properly
assess the existence and parameters of their independent
interests in resisting disclosure of information.

   D. The District Court’s Document Rulings

        ABC Corp. challenges the District Court’s rejection of
its privilege claims with respect to five documents in the
possession of ABC Corp.’s former in-house counsel. As
noted, we review legal issues underlying the application of
the attorney-client privilege or work product doctrine de novo
and review factual findings underlying the application of
these privileges for clear error. In re Chevron Corp., 633
F.3d at 161.




                             47
       1. Two Copies of Opinion Letter Prepared by ABC
          Corp.’s Outside Counsel

       This document is a 2004 opinion letter prepared by
ABC Corp.’s outside counsel relating to the allegedly
fraudulent transactions investigated by the grand jury. Two
of the in-house counsel are in possession of this document.
The only difference between the copies in their possession is
that one includes handwritten notes. The District Court
determined that any protection afforded by the attorney-client
privilege or work product doctrine to the opinion letter was
extinguished by the crime-fraud exception.

       ABC Corp. raises two challenges to this ruling. First,
it argues that the District Court erred in reversing its previous
ruling rejecting the Government’s claim that the opinion letter
was used in furtherance of the alleged tax crimes. In its
March Order, the Court ruled that the Government failed to
carry its burden of introducing prima facie evidence that the
opinion was used in furtherance of the alleged tax crimes.
Specifically, the Court found there was no evidence that the
letter was scripted to provide ABC Corp.’s principals with
legal support to defend the allegedly fraudulent transactions if
they were later questioned by the authorities. In its June
Order, the Court changed its ruling on the basis of evidence
newly obtained by the Government—an interview
memorandum it submitted ex parte and under seal. Though
we are unable to discuss the content of this witness summary,
we have reviewed it and see no abuse of discretion in the
Court’s determination that it provides a reasonable basis to
suspect that ABC Corp. used the legal advice contained in the
opinion letter to further the alleged criminal tax scheme.

      Second, ABC Corp. claims that the handwritten notes
on one of the copies of the opinion letter should be protected
from disclosure as attorney work product because no




                               48
evidence exists implicating the author of the note—
presumably the counsel—in the alleged criminal scheme. As
ABC Corp. never raised this issue before the District Court, it
has waived the opportunity to raise it on appeal. See United
States v. Williams, 510 F.3d 416, 430 (3d Cir. 2007); Franki
Found. Co. v. Alger-Rau & Assocs., Inc., 513 F.2d 581, 586
(3d Cir. 1975). Moreover, as we have already noted, the in-
house counsel have not appealed the District Court’s June
Order.

       2. Email Chain Containing Communications Between
          ABC Corp.’s Outside Counsel and a Target
          Company’s Outside Counsel

       This document is an email chain. The first message in
the chain is between outside counsel representing ABC Corp.
and outside counsel representing one of the target companies
it purchased. In this message, counsel for the target company
(1) asks where to transfer certain business records, including
records pertaining to patents, of the target corporation, (2)
asserts that the target company was not required to undertake
any maintenance responsibilities related to those patents, and
(3) inquires whether outside counsel prepared a transaction
binder related to the purchase. The second message in the
chain is between ABC Corp.’s outside counsel and one of
ABC Corp.’s former in-house counsel. In that message, the
outside counsel forwards the first email with the request to
“[p]lease see . . . email below. Per my voicemail, please
advise me as to what you would like us to do.” Because the
in-house counsel was no longer employed by ABC Corp., the
remainder of the chain consists of communications discussing
with whom at ABC Corp. the outside counsel could
communicate about the matter.           The District Court
determined that none of these communications was protected
by the attorney-client privilege.




                              49
       As we have explained, that privilege

             applies to any communication that
             satisfies the following elements: it
             must be “(1) a communication (2)
             made between privileged persons
             (3) in confidence (4) for the
             purpose of obtaining or providing
             legal assistance for the client.”
             “Privileged persons” include the
             client, the attorney(s), and any of
             their agents that help facilitate
             attorney-client communications or
             the legal representation.

In re Teleglobe, 493 F.3d at 359 (quoting Restatement (Third)
of the Law Governing Lawyers §§ 68, 70 (2000)). 25 “To the
extent that the record is ambiguous as to the elements which
are necessary to establish the claim of privilege, ‘the burden
of proving that the attorney-client privilege applies is placed
upon the party asserting the privilege.’” In re Grand Jury
Empanelled February 14, 1978, 603 F.2d 469, 474 (3d Cir.

25
    See also In re Impounded, 241 F.3d at 316 n.6
(“Communications are protected under the attorney-client
privilege when: (1) legal advice of any kind is sought (2)
from a professional legal advisor in his capacity as such, (3)
the communications relating to that purpose, (4) made in
confidence, (5) by the client, (6) are at his insistence
permanently protected (7) from disclosure by himself or by
the legal advisor, (8) except the protection [may] be waived.”
(citation omitted)).




                              50
1979) (alterations omitted) (quoting United States v. Landof,
591 F.2d 36, 38 (9th Cir. 1978)).

        The second email in the chain contains the only
communication that is arguably privileged. According to
ABC Corp., this email “plainly involves a request for legal
advice” because “one attorney is asking the other attorney
how to prepare for one of the acquisitions at issue.”
Appellants’ Reply at 27 (Sept. 10, 2012). We disagree. It is
at best ambiguous whether the communication is a request for
legal advice (e.g., how ABC Corp. wants to respond to the
target company’s assertion that it is not responsible for
maintaining certain patents) or is a purely administrative
request (e.g., where the business records should be transferred
and whether a binder has been made). Because ABC Corp.
bears the burden of demonstrating that the privilege applies,
and it has provided no support for its assertion that this was a
request for legal advice, we cannot say that the District Court
erred in finding that this email lacks a privilege protection.

       3. Two Documents Containing Communications
          Between John Doe 1 and ABC Corp.’s In-House
          Counsel

        These documents contain communications between
one of ABC Corp.’s former in-house counsel and John Doe 1
pertaining to matters involving the wind-up of ABC Corp.’s
affairs. ABC Corp. argues that they “do not pertain to any
specific transaction engaged in by [ABC Corp.] during its
operations and therefore cannot be considered to be in
furtherance of any crime or fraud.” Appellants’ Br. at 72.
Whatever the merits of this argument, the District Court did
not order disclosure of the documents on the basis of its
crime-fraud ruling, but rather because of its determination
that the communications do not contain legal advice protected
by the attorney-client privilege. ABC Corp. does not make




                              51
any argument why this ruling was incorrect, and, even absent
this waiver, we see none. We accordingly affirm the District
Court’s ruling as to these two documents.

 V.   Conclusion

      We summarize our holdings.

       1. ABC Corp. has standing to contest the grand jury
subpoenas because it claims privilege in the sought-after
documents and testimony. John Doe 1 and John Doe 2, in
contrast, lack standing because they are not privilege holders,
and do not have any other legally cognizable interest in the
documents or testimony.

        2. Even though ABC Corp. has standing, we lack
jurisdiction to hear its appeal from the March Order because
ABC Corp. may travel the well-worn contempt path to
jurisdiction. If ABC Corp. wishes to appeal this Order
immediately, it must take possession of its documents from
Blank Rome, refuse to produce them to the Government, and
appeal any resulting contempt sanctions. Because the parties
have been unable to agree on a mechanism for transferring
the documents, we lift the stay to allow the District Court to
effect an appropriate transfer. In doing so, the Court, if it
wishes, may designate a representative of ABC Corp. to
receive delivery of the documents or direct ABC Corp. to do
so.

        3. We have jurisdiction to hear the appeal by ABC
Corp. from the June Order because that Order is not directed
to it and its former employees are unlikely to risk contempt
sanctions on its behalf. Contrary to the Government’s
suggestion, we decline to hold that the Supreme Court’s
decision in Mohawk Industries, Inc. v. Carpenter, 558 U.S.




                              52
100, 130 S. Ct. 599 (2009), precludes Perlman appeals by
grand jury subjects.

       4. Finally, in reaching the merits of ABC Corp.’s
appeal from the June Order, we hold that the Court correctly
(a) applied the crime-fraud exception to deny ABC Corp. a
privilege protection over testimony and two documents
sought from its former in-house counsel and (b) determined
that three documents sought from those counsel do not
qualify as privileged.

       In this context, we dismiss the appeals by John Doe 1
and John Doe 2 for lack of standing, dismiss the appeal by
ABC Corp. from the March Order for lack of jurisdiction, and
affirm the June Order. 26




26
  For the sake of judicial economy, we have directed the
Clerk to assign to this panel any further appeals in this matter.




                               53
VANASKIE, Circuit Judge, concurring in part and dissenting
in part.

       I agree with the majority that John Doe 1 and John
Doe 2 lack standing to challenge on the basis of the attorney-
client privilege or work product doctrine the District Court’s
disclosure orders, because neither individual can claim the
protection of either exemption from disclosure. I also agree
that we lack jurisdiction to review the District Court’s March
2012 Order (the “March Order”) to the extent that it requires
production directly by ABC Corporation (“ABC”), because
ABC may obtain appellate jurisdiction over that portion of the
March Order by refusing to produce the contested documents
and standing in contempt. 1 I also am in complete accord with
the majority’s holdings that we do have jurisdiction over
ABC’s appeal from the District Court’s June 2012 Order (the
“June Order”), which compels former in-house counsel of
ABC to produce certain documents claimed to be protected
from disclosure by ABC because the former in-house lawyers
have no stake in the controversy sufficient to prompt them to
risk contempt of court sanctions, and the only recourse
available to ABC is a direct appeal of the June Order.
Finally, I agree that the District Court correctly applied the
crime-fraud exception to the attorney-client privilege in
ordering production of certain documents by former in-house
counsel. I write separately, however, because I believe that
we have jurisdiction over ABC’s appeal from the March

      1
         ABC argues that the District Court included ABC in
its order by mistake and that the District Court intended to
require production only by the law firms. I agree with the
majority, however, that if ABC wishes to make this argument
on appeal, it must first stand in contempt.
Order to the extent that it requires production by ABC’s
outside lawyers – Blank Rome LLP (“Blank Rome”) and
LaCheen, Wittels & Greenberg, LLP (“LaCheen Wittels”). I
would instead reach the merits of both Orders, and I would
affirm the District Court to the extent it ordered production of
the documents in question by both outside and former in-
house counsel.

       I.     Jurisdiction

       A. The Perlman Doctrine

       As discussed in the majority’s opinion, a witness
ordered to produce documents before a grand jury may not
ordinarily bring an interlocutory appeal challenging the order
requiring production. See In re Grand Jury Proceedings
(FMC Corp.), 604 F.2d 798, 800 (3d Cir. 1979). To obtain
review, the witness must instead stand in contempt and appeal
the contempt order. Id.

       The Supreme Court, however, carved out an exception,
known as the Perlman doctrine, permitting privilege holders
to bring interlocutory appeals of orders requiring production
by third-party custodians. See Perlman v. United States, 247
U.S. 7, 15 (1918); see also In re Grand Jury Proceedings
(Cianfrani), 563 F.2d 577, 580 (3d Cir. 1977); In re Grand
Jury Proceedings (FMC Corp.), 604 F.2d at 800; In re Grand
Jury, 111 F.3d 1066, 1076-77 (3d Cir. 1997); In re Grand
Jury, 286 F.3d 153, 157 (3d Cir. 2002). The Perlman
doctrine rests on the premise that a non-subpoenaed privilege
holder does not have the option of standing in contempt to
obtain jurisdiction over an order directing production by a
third-party custodian, because the order is not directed to the




                               2
privilege holder. See In re Grand Jury (C. Schmidt & Sons,
Inc.), 619 F.2d 1022, 1024-25 (3d Cir. 1980); In re Grand
Jury, 111 F.3d at 1077. Moreover, a third-party custodian in
possession of subpoenaed documents will more likely comply
with a district court’s order than stand in contempt to protect
the privilege holder’s rights.        See In re Grand Jury
Proceedings (Cianfrani), 563 F.2d at 580. Because the
privilege holder cannot stand in contempt or force the third-
party custodian to stand in contempt, the privilege holder
becomes effectively “powerless to avert the mischief of the
[district court’s] order.” Perlman, 247 U.S. at 13. To prevent
this result, we have held that a district court order requiring
production by a third-party custodian is final as to the
privilege holder, and permit the privilege holder to take
immediate appeal pursuant to 28 U.S.C. § 1291. See In re
Grand Jury (C. Schmidt & Sons, Inc.), 619 F.2d at 1025
(“[W]hen a party, other than the one to whom a subpoena has
been addressed, moves to quash the subpoena, the denial of
his motion disposes of his claim fully and finally.”) (citations
omitted).

        Applying the logic of Perlman to this appeal, I agree
with the majority that ABC cannot appeal the portion of the
District Court’s March Order requiring ABC itself to produce
the documents directly. ABC is an ordinary subpoenaed
party, rather than a privilege holder challenging production by
a third-party, with respect to the portion of the District
Court’s March Order requiring that it produce certain
documents. It must therefore stand in contempt to confer
jurisdiction over this part of the District Court’s order. See In
re Grand Jury Proceedings (FMC Corp.), 604 F.2d at 800.




                               3
        In my view, however, the portions of the District
Court’s March Order requiring production by the law firms
are a different matter.         With respect to the portions
concerning the law firms, ABC is the purported privilege
holder challenging a district court order requiring production
by third-party custodians. ABC cannot stand in contempt of
the District Court’s order as to the law firms, because that
part of the order is not directed to ABC. See In re Grand Jury
(C. Schmidt & Sons, Inc.), 619 F.2d at 1024-25. ABC is thus
more or less in the same position as were the privilege holders
in the long line of cases in which we have applied the
Perlman doctrine – ABC’s only effective recourse is a direct
appeal of the order requiring third-party custodians to
produce purportedly privileged records. Indeed, I see no
meaningful distinction between the March and June Orders to
the extent that they both compel production of purportedly
privileged documents in the custody of parties other than
ABC.

       B. Effect of the Order Against ABC Corporation

       The majority distinguishes this appeal principally on
the grounds that both the law firms and ABC are subject to
the District Court’s order requiring production. Therefore, in
the majority’s view, ABC can obtain immediate appellate
review by demanding that the law firms return the documents
to it and by incurring a contempt sanction. The majority’s
argument rests, in part, on its assertion that if ABC can appeal
under Perlman, then any client will be able to bring an
interlocutory appeal by giving its documents to its law firm.

      I cannot agree with the majority’s logic. The purpose
of the Perlman doctrine is to enable a privilege holder to




                               4
appeal an order requiring production when he or she “‘lacks
the opportunity to contest the subpoena by disobedience
because it is not directed to him or her.’” In re Grand Jury,
111 F.3d at 1077 (quoting In re Grand Jury Matter (Dist.
Council 33 Health & Welfare Fund), 770 F.2d 36, 38 (3d Cir.
1985)). That is exactly the situation that we now face with
respect to the orders compelling production of the contested
documents by the law firms. Because Blank Rome, rather
than ABC, has physical custody of the documents, ABC
cannot unilaterally stand in contempt. Regardless of ABC’s
intent to stand in contempt, Blank Rome can comply with the
District Court’s order and produce the documents.

        I disagree that ABC has the option of obtaining
jurisdiction by taking physical custody of the documents and
refusing to produce them to the Government. Although the
majority rules out the possibility of the Government charging
the law firms with obstruction of justice, it cannot rule out the
possibility that the District Court will hold the law firms in
contempt. The Government subpoenaed the law firms
individually and moved to compel them to produce the
documents. The District Court issued an order requiring
production by the law firms directly. Transferring the
documents to ABC will not negate the law firms’ duty to
comply with the District Court’s order. See Couch v. United
States, 409 U.S. 322, 329 n.9 (1973) (“The rights and
obligations of the parties bec[o]me fixed when [a] summons
[is] served, and [a post-summons document] transfer [does]
not alter them.”) (citations omitted); In re Grand Jury
Empanelled, 597 F.2d 851, 865 (3d Cir. 1979) (holding that
an employer cannot defeat a subpoena served on its employee
by taking the requested documents from the employee and
claiming that the documents are no longer in the employee’s




                               5
possession); United States v. Asay, 614 F.2d 655, 660 (9th
Cir. 1980) (stating that a recipient of a summons cannot
defeat the summons by relinquishing possession of the
requested documents); United States v. Three Crows Corp.,
324 F. Supp. 2d 203, 206 (D. Me. 2004) (“[T]he law does not
allow a custodian of records to send [the requested
documents] away after receiving a summons and then claim
he cannot produce them, because they are no longer in his
possession.”). Accordingly, if the law firms ignore the
District Court’s order and instead turn over the documents to
ABC, they will be just as much in contempt as ABC. See
Nilva v. United States, 352 U.S. 385, 392 (1957) (“[A]
criminal contempt is committed by one who, in response to a
subpoena calling for corporation or association records,
refuses to surrender them when they are in existence and
within his control.”) (citations omitted); Fed. R. Crim. P.
17(g) (“The court . . . may hold in contempt a witness who,
without adequate excuse, disobeys a subpoena issued by a
federal court in that district.”); 28 U.S.C. § 1826(a)
(authorizing civil contempt sanctions when “a witness . . .
refuses without just cause shown to comply with an order of
the court to testify or provide other information”).

       This matter was returned to the District Court with the
understanding that the parties would be able to reach an
agreement on a way to transfer the contested documents to
ABC that would avoid the law firms being found in contempt.
The inability of the parties to reach agreement on a
mechanism for the transfer of the documents in question to
the defunct corporation, coupled with the Government’s
unwillingness to forego contempt sanctions against the law
firms, illustrates why jurisdiction should be found to exist in
relation to the District Court directives requiring production




                              6
by the law firms. There is no effective mechanism to avoid
the problem that Perlman resolves: the release of privileged
documents by a disinterested custodian who is understandably
unwilling to suffer contempt sanctions to protect a privilege
held by another.

       The Government’s reluctance to agree to a document
transfer is not surprising.        The Government wants a
meaningful contempt sanction, one that threatens an
individual with imprisonment or hefty monetary penalties.
But ABC is defunct and no individual has thus far appeared to
take on the dubious responsibility of suffering contempt to
protect the attorney-client privilege.

        In large measure, the problem presented in this case is
attributable to the fact that ABC, the privilege holder, is no
longer active and has no person within the jurisdiction of the
District Court to whom the documents can be transferred. It
is not a sufficient answer to the conundrum created by the fact
that ABC is defunct to place the matter in the very capable
hands of the District Court and say you come up with “an
appropriate mechanism for transferring the documents from
Blank Rome to ABC Corp.” (Majority Op., typescript at 23.)
Nor is it sufficient to say that there must be some person who
has decided to assert the privilege, and that person should be
designated to receive the documents and suffer contempt
sanctions. No such person within the jurisdiction of the
District Court has yet been identified, and the Government
certainly would not agree to a transfer of the documents to a
person who is not subject to the District Court’s jurisdiction.
It is this inability to identify a person who could be held in
contempt that makes the Perlman doctrine particularly
applicable here.




                              7
       Nor does the fact that the law firms are ABC’s agents,
and thus have a duty to return the documents to ABC upon
ABC’s demand, alter the result. Although I agree in general
that a client can require his or her attorney to return
documents, I disagree that ABC can do so in light of the
District Court’s order. A client generally cannot require his
or her attorney to violate a district court order to protect his or
her privilege. An attorney, after asserting all non-frivolous
objections to producing client confidences, may ethically
comply with a court order requiring production. See Model
Rules of Prof’l Conduct R. 1.6(6) & cmt. 13 (2010); Pa. Rules
of Prof’l Conduct R. 1.6 cmt. 19 (2012); see also In re Grand
Jury Proceedings in Matter of Fine, 641 F.2d 199, 202 (5th
Cir. 1981) (stating that an attorney may ethically reveal client
confidences pursuant to a court order). Because the District
Court’s order requires the law firms to produce the
documents, ABC cannot force the law firms to instead return
the documents to it.

       Moreover, I disagree that applying Perlman when the
privilege holder is also subject to the District Court’s order
will enable any client to take a Perlman appeal by turning
over all documents to his or her attorney. As the majority
agrees, the Government may request documents by subpoena
that are subject to the subpoena recipient’s legal control. See
In re Grand Jury, 821 F.2d 946, 951 (3d Cir. 1987) (“A
party’s lack of possession or legal control over documents
requested by a subpoena is normally a valid defense to a
subpoena and justification for a motion to quash.”). As the
Government appears to agree, a client maintains control over
documents that he or she turns over to his or her current
attorney, because the client may ordinarily request the




                                8
documents’ return. (Appellee’s Br. 16) (“[T]he subjects [of
the grand jury investigation] do not suggest that the privilege-
holder corporation no longer has the ability to obtain its
documents from [its lawyer].”); see also Mercy Catholic Med.
Ctr. v. Thompson, 380 F.3d 142, 160 (3d Cir. 2004) (holding
that control under Fed. R. Civ. P. 34(a) is “the legal right or
ability to obtain the documents from another source upon
demand”). In the majority of future cases, the Government
will be able to avoid a Perlman appeal by subpoenaing
records solely from the privilege holder and obligating the
privilege holder to request his or her attorney to produce the
documents. Perlman jurisdiction exists in this instance
because the Government chose to subpoena the law firms
directly in possession of the documents, thereby subjecting
them to possible contempt sanctions should they refuse to
comply.

        I am also concerned that the majority’s rule will
effectively eviscerate the Perlman doctrine in all instances
where, as here, the privilege holder can direct the custodian to
produce the subpoenaed documents, but cannot necessarily
prevent the custodian from releasing the documents in the
event a court orders production.          In such cases, the
Government will have every incentive to subpoena both the
privilege holder and the custodian, obtain orders against both,
and use the order against the privilege holder to artificially
prevent the privilege holder from taking a Perlman appeal.
Creating such a loophole, in my view, is inconsistent with our
Court’s interpretation of Perlman as enabling privilege
holders to obtain jurisdiction when they cannot obtain
jurisdiction by standing in contempt.




                               9
       Finally, I am constrained to note that this jurisdictional
puzzle involving a defunct corporation that has been
subpoenaed to produce documents held by its law firms has
tied this matter up for months. Notably, the June Order,
because ABC is not subject to it, is immediately reviewable
under Perlman, but the March Order is still unreviewable
until procedural hurdles are surmounted.             I believe,
admittedly with the benefit of hindsight, that the Government
has unwittingly caused a lengthy delay in the grand jury
proceedings by trying to end-run the Perlman doctrine by
having both the law firms and ABC be the subjects of the
disclosure order. Interests of judicial economy and speedy
grand jury investigations would have been better served had
the Government not taken such a belt and suspender approach
by subpoenaing both the privilege holder and its law firms,
but instead had directed its subpoena only to the custodians of
the records and allowed the Perlman doctrine full play with
an adjudication on appeal of the privilege claims.

       C. Effect of Current Representation by the Law Firms

        Finally, although not addressed by the majority, the
Government argues that the Perlman doctrine does not apply
in this instance because the law firms are not “[d]isinterested
[t]hird [p]arties” due to their current representation of
subjects of the grand jury investigation. (Appellee’s Br. 15.)
I believe that the Perlman doctrine applies to current
attorneys and would reject this argument.

       As an initial matter, our Court’s interpretation of the
Perlman doctrine does not require strict disinterest, at least in
the sense of requiring total non-affiliation with the privilege
holder. We have instead tended to focus our analysis on




                               10
whether the privilege holder “is in a position to control the
[subpoenaed custodian’s] decision whether to produce the
records,” and on whether the third-party’s personal stake in
the matter is substantial enough for it to likely stand in
contempt to protect the privilege holder’s rights. In re Grand
Jury Matter, 802 F.2d 96, 99 (3d Cir. 1986); see In re Grand
Jury (C. Schmidt & Sons, Inc.), 619 F.2d at 1024-25 (holding
that the privilege holder’s employees are third-parties under
Perlman because employees are unlikely to stand in contempt
to protect their employer). Applying this framework, the
majority and I agree that a privilege holder’s former attorney
qualifies as a third-party custodian under the Perlman
doctrine, because a former attorney is not guaranteed to stand
in contempt to protect his or her former client’s privilege.
See In re Grand Jury Proceedings (FMC Corp.), 604 F.2d at
800-01. I believe, as do the majority of other circuits that
have addressed this issue, that there is no reason to apply a
different rule to current attorneys. See, e.g., In re Grand Jury
Subpoenas, 123 F.3d 695, 699 (1st Cir. 1997) (“[W]e adopt
the majority rule and apply the Perlman exception to those
cases wherein a client seeks immediate appeal of an order
compelling production of a client’s records from his
attorney.”); In re Grand Jury Proceedings in Matter of Fine,
641 F.2d at 203 (holding that current attorneys qualify as
third-parties under Perlman); In re Grand Jury Proceedings
(Gordon), 722 F.2d 303, 307 (6th Cir. 1983) (“This Court . . .
joins the majority of other Circuits in applying the Perlman
exception in those cases wherein a client seeks immediate
appeal of an order compelling testimony from his attorney.”);
In re Klein, 776 F.2d 628, 632 (7th Cir. 1985) (applying the
Perlman doctrine to current attorneys); In re Grand Jury
Proceedings (Malone), 655 F.2d 882, 885 (8th Cir. 1981)
(“[T]he Perlman exception is available to a client-intervenor




                              11
when he is appealing an order compelling testimony or
documents from his attorney.”); In re Grand Jury
Proceedings, 689 F.2d 1351, 1352 n.1 (11th Cir. 1982)
(explaining that the Eleventh Circuit is bound by the Fifth
Circuit’s holding that attorneys are third-parties under
Perlman). While a client’s interests may be more closely
aligned with his or her current attorney than with a former
attorney, a client cannot control whether his or her attorney
chooses to stand in contempt.

        Moreover, to the extent that current attorneys are
“interested parties,” they, like former attorneys, are unlikely
to be so interested that they will stand in contempt to protect
their client’s privilege. See In re Grand Jury Proceedings in
Matter of Fine, 641 F.2d at 203 (“we can say without
reservation that some significant number of client-intervenors
might find themselves denied all meaningful appeal by
attorneys unwilling to” stand in contempt on their client’s
behalf). Accordingly, because an attorney need not, and
probably will not, stand in contempt to protect his or her
client’s privilege, I believe that our Court’s longstanding
interpretation of the Perlman doctrine requires finding that
current attorneys are third-parties.

       Additionally, requiring attorneys to stand in contempt
to enable their clients to appeal unnecessarily fosters conflicts
of interest between attorneys and their clients. As the First
Circuit explained in overruling its prior decision excluding
attorneys from the Perlman doctrine, requiring attorneys to
stand in contempt “pits lawyers against their clients” by
requiring attorneys to choose between protecting their clients’
interests and protecting themselves against potentially serious
contempt sanctions. In re Grand Jury Subpoenas, 123 F.3d at




                               12
699 (citing United States v. Edgar, 82 F.3d 499, 507-08 (1st
Cir. 1996)). I share the First Circuit’s view that placing
attorneys in this predicament “hinders the fair representation
of the client.” Id.

       I am aware that the Ninth Circuit does not ordinarily
permit Perlman appeals when the custodian is the privilege
holder’s current attorney. See, e.g., In re Grand Jury
Subpoena, 825 F.2d 231, 237 (9th Cir. 1987) (declining to
apply the Perlman doctrine when the custodian is the
privilege holder’s current attorney). I cannot agree, however,
with the Ninth Circuit’s logic. The Ninth Circuit implies that
a current attorney is more likely to stand in contempt than a
former attorney, because a current attorney “‘is both subject
to the control of the person or entity asserting the privilege
and is a participant in the relationship out of which the
privilege emerges.’” Id. (quoting In re Grand Jury Subpoena
Served upon Niren, 784 F.2d 939, 941 (9th Cir. 1986)). This
reasoning disregards the fact that a privilege holder’s control
over his or her attorney does not extend to deciding whether
his or her attorney stands in contempt. Because the
custodian’s likelihood of standing in contempt is the relevant
type of control under the Perlman doctrine, I do not find the
Ninth Circuit’s reasoning to be persuasive and would hold
that we have jurisdiction.

      II.    Merits

      Instead of dismissing ABC’s appeal of the March
Order for lack of jurisdiction, I would affirm the District
Court’s decision on the merits. For the reasons articulated by
the majority, I would find that the crime-fraud exception to
the attorney-client privilege is fully applicable to the




                              13
documents that are the subject of the March Order.
Accordingly, I would affirm both the March and the June
Orders.




                          14